Wave Uranium Holding 5348 Vegas Drive, Suite 228 Las Vegas, NV July 8, VIA ELECTRONIC SUBMISSION Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. Re:Wave Uranium Holding Registration Statement on Form S-1 Filed June 5, 2008 File No. 333-151468 Dear Sir or Madam: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Wave Uranium Holding (the “Company”) hereby requests that the Securities and Exchange Commission consent to the withdrawal of the Company’s Registration Statement on Form S-1 (Registration No.333-151468), together with all amendments and exhibits thereto (the “Registration Statement”).The Company is requesting withdrawal of the Registration Statement because it has elected not to pursue the registration of the securities included therein at this time. No securities were sold pursuant to the Registration Statement. Questions concerning this application for withdrawal may be directed to the Company’s legal counsel,
